DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Remarks and Amendments filed 7/13/2022.
Claims 1, 6, 7, 12 have been amended. 
Claims 2-5, 8-11 have been canceled.
Claims 1, 6, 7, 12 have been examined and are pending.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Potentially allowable subject matter
Claims 1, 6, 7, 12 are found to overcome the prior art of record and would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this Office action. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 6, 7, 12 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Independent claims 1 and 7 each recite limitations which, in part, are directed towards the following: 
“…wherein “I” represents an upper limit price set by a user, and “J” represents a lower limit price set by the user;… determining a sales price Si+1 of the (i+1)-th sales sub-period by: Si+1  = Si +Ri, wherein Si represents a sales price of the i-th sales sub-period.”
However, respectfully, the Examiner notes that applicant’s sales price Si+1 as calculated per applicant’s method as recited under the full context of his claims results in prices which exceed “I”, the applicant’s recited “upper limit price set by a user”, under conditions in which the invention is expected to operate. Therefore, there is an apparent direct disconnect between applicant’s “I”, which is recited as “represents an upper limit price set by a user” and the recited “sales price for the i-th sales sub-period” as calculated for such price by applicant’s claimed method; this leads to a finding of indefiniteness. 
For example, under an initial condition where the upper limit price for a product is set equal to $2, and the starting initial price for the product is set equal to $1.5, and the lower limit price is set equal to $1, and the target sales period is equal to 4x periods of time (e.g. 4 months), and the total units of product available for sale is equal to 20 units, then by applicant’s claims, in view of his specification, if the qty of product sold at the end of the initial sales period is 16 units, then the applicant’s method will calculate a target price for the next sales period (i.e. the second sales period) to be $2.325 which exceeds the value of $2 which was set as the upper limit price. For these initial conditions, a similar finding regarding the calculated sales price for the Si+1 sales period is made (i.e. Si+1 exceeds the upper limit sales price “I”) if the units of product sold in the initial sales period is equal to 12 or greater. Examiner provides the below table of calculations according to applicant’s claims, in view of his specification (i.e. regarding calculation of Fi), for the aforementioned scenario.

I
2.00
dollars
Upper Limit Price
 
 
 
 
 
J
1.00
dollars
Lower Limit Price
 
 
 
 
 
S0
1.50
dollars
Starting Price
 
 
 
 
 
A
4.00
sub periods
Total target sales period [duration; time]
 
 
 
 
 
E
20.00
units
Total target sales volume qty [amount] for Period A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Pi
 
 
Period i
0
1
2
3
4
Delta
 
 
Increments / period
-
1
1
1
1
Di
 
 
Total lapsed time periods
0
1
2
3
4
ai
 
 
Weight for sales period i
1
1
1
1
1
Gsubi
 
 
Actual Sales in period i
0
16
2
1
0











Gi
cumulative net sales at end of period i
0
16
18
19
19


 
 
initial value
 
 
 
 
Target Price:

Si
= Si (of previous sales period) + Ri (end of previous sales period)
1.5
1.5
2.325
2.525
2.5033


fi
= E* (Di/A)
0
5
10
15
20


Fi
= ai*fi
0
5
10
15
20


Mi
= (Gi/Fi)-1
 
2.2
0.8
0.2667
-0.05


Ni
= Di/A
 
0.25
0.5
0.75
1


Ti
= 1-(Di/A) = 1-Ni
 
0.75
0.5
0.25
0


PiMM
= Mi*Ti; if Mi > 0
 
1.65
0.4
0.0667
0


PiMU
= Mi*Ni; if Mi < 0
 
0.55
0.4
0.2
-0.05


QiMM
= I - Si (of previous sales period); if Mi > 0
 
0.5
0.5
-0.325
-0.525


QiMU
=Si (of previous sales period) - J; if Mi < 0
 
0.5
0.5
1.325
1.525


Ri
= PiMM*QiMM or, PiMU*QiMU; depends on Mi
0
0.825
0.2
-0.02167
-0.07625



Dependent claims 6 and 12 inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Response to Arguments
Applicant amended claims 1, 6, 7, 12 and canceled all other claims on 7/13/2022. Applicant's arguments (hereinafter “Remarks”) also filed 7/13/2022, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 35 USC 112 rejection. Also note the following:

Regarding the previous 35 USC 101 rejection, the Examiner respectfully withdraws the rejection and finds that applicant’s method and device for dynamically pricing an item, falls within the categories of subject matter eligible for patent protection under 35 USC 101, primarily because of the now recited combination of relationships between a very specific set of historical sales data deemed necessary to calculate a price adjustment value and a new sales price for a sales sub-period; especially the specific data and relationships necessary in calculating the recited Mi, Pi, Qi, Ri, and the subsequent adjusted sales price Si+1, which are recited almost verbatim via applicant’s specification, paragraph [0075], equation 1 through paragraph [0110], equation 9.
This finding is not altered by the fact that several steps of the method recite the use of mathematical equations because the applicant is not seeking to patent a well understood phenomenon or mathematical formula per se, but instead seeks protection for a particular process by which a product price is to be adjusted given specific initial value conditions, using only a very specific set of historical sales data, albeit this specific process is articulated in the language of math. 
Although the recited process is in part built upon some well-known concepts regarding supply-demand economics, the claims as a whole do not seek to preempt the use of such concepts nor the use of any fundamental law or mathematical relationship itself. 
Examiner also notes that a claim which is drawn to subject matter otherwise statutory, as is here, does not become nonstatutory simply because it uses a mathematical formula to article its metes and bounds; e.g. see Diamond v. Diehr, 450 U.S. 175 (1981). Furthermore, the questions of whether a particular invention meets the "novelty" requirements of 35 U.S.C. § 102 or the "nonobviousness" requirements of § 103 do not affect the determination of whether the invention falls into a category of subject matter that is eligible for patent protection under § 101. Hence, the Examiner has respectfully withdrawn the outstanding 35 USC 101 rejection.

Regarding the 35 USC 103 rejection, the Examiner finds that although the cited prior art teaches individual aspects of the features recited in the independent claims, the prior art either alone or in combination does not teach the full combination of features as now claimed – particularly the relationships between variables used in the computation of applicant’s Pi and Qi and the subsequent use of their product (i.e. Pi * Qi) as the value for the adjustment in price from one sales period to the next (i.e. Ri = Pi* Qi of equation 8 from applicant’s specification, paragraph [0106]) – this specific relationship and those recited for calculation of Pi and Qi are not found to be obvious variations of the teachings of the prior art. For these reasons, the prior art rejection has respectfully been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622